In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-156V
                                     Filed: September 9, 2013
                                        Not for publication


*************************************
ELIZABETH HOLLAND,                        *
                                          *
              Petitioner,                 *
                                          *                       Attorneys’ fees and costs decision
v.                                        *                       based on stipulation of fact
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
              Respondent.                 *
                                          *
*************************************
Ronald C. Homer, Boston, MA, for petitioner.
Claudia B. Gangi, Washington, DC, for respondent.

MILLMAN, Special Master


                DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On August 22, 2013, petitioner filed an application for attorneys’ fees and costs.
Petitioner requested $11,503.60 in attorneys’ fees and costs. On August 22, 2013, in accordance
with the General Order #9 requirement, petitioner filed a statement indicating that she incurred
$150.25 in pursuit of her claim.




1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
      On September 6, 2013, the parties filed a stipulation of facts in which they agreed on this
amount for attorneys’ fees and costs in this case. The undersigned finds the amount reasonable.
Accordingly, the court awards:

        a. $11,503.60, representing reimbursement for attorneys’ fees and costs. The award
           shall be in the form of a check payable jointly to petitioner and Conway, Homer &
           Chin-Caplan, P.C. in the amount of $11,503.60; and

        b. $150.25, representing reimbursement for petitioner’s costs. The award shall be in the
           form of a check payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: September 9, 2013                                                    /s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2